DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 -3, 5 – 11, and 13 - 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al(US 2018/0302640, hereafter Li).
As per claim 1, Li discloses a video coding system comprising:
	 5an acceleration device comprising (¶ 83; In general, a given module of the video encoder system (300) or video encoder (340) can be implemented by software executable on a CPU, by software controlling special-purpose hardware (e.g., graphics hardware for video acceleration), or by special-purpose hardware (e.g., in an ASIC)):
	 input circuitry configured, for each of a first plurality of video frames to be encoded, to receive an input comprising at least one raw video frame and at least one reference frame, and to divide each of said first plurality of video frames to be encoded into a second plurality of blocks (¶ 52; As shown in FIGS. 4a and 4b, the video encoder (340) receives the current picture (331) as an input video signal (405) and produces encoded data for the coded picture (341) in a coded video bitstream (495) as output.);
	intra-estimation circuitry (¶ 53; Generally, the video encoder (340) includes multiple encoding modules that perform encoding tasks such as partitioning into tiles, intra-picture prediction estimation and prediction, motion estimation and compensation, frequency transforms, quantization, and entropy coding.);
	intra-prediction circuitry (¶ 53; Generally, the video encoder (340) includes multiple encoding modules that perform encoding tasks such as partitioning into tiles, intra-picture prediction estimation and prediction, motion estimation and compensation, frequency transforms, quantization, and entropy coding.); and

	 for each said block of said second plurality of blocks, to produce: an intra-prediction hint; and an intra-prediction direction, wherein the intra-prediction hint is provided to the intra-estimation circuitry, and the intra-prediction hint and the intra-prediction direction are provided to a software component, external to the acceleration device, for encoding said first plurality of video frames, and only if the intra-estimation circuitry determines that intra-prediction should be performed, intra-prediction is performed by the intra-prediction circuitry (¶ 65).
	As per claim 2, Li discloses the system according to claim 1, and wherein said reference frame comprises a target frame (¶ 65; Intra block copy mode can be implemented as a special case of inter-picture prediction in which the reference picture is the current picture (331), and only previously encoded/decoded sample values of the current picture (331) can be used for prediction.).  
	As per claim 3, Li discloses the system according to claim 2, and wherein said reference frame 20does not comprise a reconstructed frame (¶ 65; Intra block copy mode can be implemented as a special case of inter-picture prediction in which the reference picture is the current picture (331), and only previously encoded/decoded sample values of the current picture (331) can be used for prediction.).  
	As per claim 5, Li discloses the system according to claim 1 and wherein the software component is configured to encode video in accordance with a video coding standard (¶ 83).
	As per claim 6, Li discloses the system according to claim 1 and wherein the acceleration device is 30configured to provide said intra-prediction hint and / or said intra-prediction direction in a manner which is adapted for use with more than one video coding standard (¶ 65 - 83).  
	As per claim 7, Li discloses the system according to claim 1 and wherein the acceleration device also performs motion estimation (¶ 102 and 103; There are two families of coding modes typically used in HEVC: the modes based on spatial prediction or INTRA modes 103 and the modes based on temporal prediction or INTER modes based on motion estimation 104 and motion compensation 105.).  
	As per claim 8, Li discloses the system according to claim 1 and wherein the acceleration device determines a motion vector predictor by searching over a plurality of likely motion vector predictors (¶ 64).
	Regarding claim 9, arguments analogous to those presented for claim 1 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 2 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 3 are applicable for claim 11.
Regarding claim 13, arguments analogous to those presented for claim 5 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 6 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 7 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 8 are applicable for claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487